MEMORANDUM **
Alexander Montoya-Perez appeals his guilty-plea conviction and 37-month sentence for illegal reentry by a previously deported alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Montoya-Perez’s counsel has filed a brief stating that he finds no meritorious issues for review, along with a motion to withdraw as counsel of record. Defendant has filed a pro se supplemental brief and *468the Government has filed a responding brief.
Our examination of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 88-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues for review on direct appeal.1
Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. To the extent Montoya-Perez seeks to raise a claim of ineffective assistance of counsel, we decline to reach this issue on direct appeal. See United States v. Hanoum, 33 F.3d 1128, 1131-32 (9th Cir.1994).